  Case 3:19-cr-00155-DRD-CVR Document 26 Filed 04/03/19 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO



 UNITED STATES OF AMERICA

                    Plaintiff

                       vs.                      Crim. No. 19-155 (DRD)

 HECTOR SANCHEZ-MORALES

                    Defendant




                    MOTION REQUESTING LEAVE TO REPLY



TO THE HONORABLE COURT:

       Comes now defendant, through the undersigned counsel, and respectfully

states and prays:

       1.       On April 2, 2019 the government filed its response in opposition to

defendant’s request for information regarding the identity of the purported victim

in this case.

       2.       The government’s response misconceives defendant’s request which

it incorrectly casts as a demand for the name of the government’s witnesses

without regard to Mr. Sánchez right to present a defense to the charges against

him. In so doing, the government misses the point of the case law cited by


                                          1
  Case 3:19-cr-00155-DRD-CVR Document 26 Filed 04/03/19 Page 2 of 2




defendant substantiating his request as per his constitutional rights to compulsory

process and confrontation.

      3.     The    government’s     submission     also   denotes    a   mistaken

understanding of the obligations imposed on the prosecution under Brady v.

Maryland, 373 U.S. 83 (1963), and subsequent case law.

      4.     Defendant understands that a reply to the government’s response is

necessary. Accordingly, he requests that he be granted leave to submit a reply brief

within the next twenty (20) days.

      WHEREFORE, it is respectfully requested that this Honorable Court grant

defendant leave to submit a reply to the government’s response in opposition to

its request for information within the next twenty days.

      RESPECTFULLY SUBMITTED.

      In San Juan, Puerto Rico, this 3rd day of April 2019.

                                         ERIC A. VOS, Esq.
                                         Federal Public Defender

                                         S/Victor P. Miranda-Corrada
                                         Víctor P. Miranda-Corrada, Esq.
                                         Assistant Federal Public Defender
                                         USDC-PR 201205
                                         241 F.D. Roosevelt Avenue
                                         San Juan, PR 00918-2305
                                         Phone No. (787) 281-2441
                                         Victor_Miranda@fd.org




                                         2
